DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 exhibits one or more technical features that, alone or in combination, are allowable. Thus the claims exhibit unity of invention.  This is not found persuasive because in order for there to be unity of invention the technical feature, in this case the features of claim 1, are a special technical feature if they are not found in the prior art. However, these features are not a special technical feature as they do not make a contribution over the prior art in view of Oda et al. (US 2012/0088423) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/28/2020 and 02/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:
Claim 2 recites “The composite material claim 1” there appears to be an of missing between material and claim.
Claim 6 recites ofclaim 5 there is a space missing between of and claim.
Claim 7 recites The composite material of the claim 1, the second the should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the outer layer comprising a non-woven fabric…” however the claim also sets forth that there may be more than one outer layer. It is unclear which outer layer is being further defined. It is suggested to recite “the at least one outer layer comprising a non-woven fabric…”
	Claims 2-11 and 13-16 are rejected as being dependent upon indefinite claim 1.
	Claim 4 recites the non-woven fabrics in the plural however this lacks antecedent basis as only a single non-woven fabric is set from in claim 1 from which claim 4 depends.
	Claim 5 recites “the group” however there is not sufficient antecedent basis for this limitation in the claim.
	Claim 6 recites “the fibers” however there is not sufficient antecedent basis for this limitation in the claim.
	Claim 9 sets froth that at least two outer layer “are attached to the middle layer” it is unclear if the attachment recited in claim 9 does not include adhesive attachment as set forth in claim 1 or if the at least two outer layer may include attachment through an adhesive. For sake of further examination, the attachment recited in claim 9 will be viewed as not including attachment with a separate adhesive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Oda et al. (US 2012/0088423).
	Regarding claim 1, Oda discloses a stretchable film which may be directly laminated on one or both surfaces to a non-woven fabric (at least one outer layer) without an intervening adhesive (0022-0023). The stretchable film (middle layer) having a one layer structure (0082) and comprising a polymer blend including styrene-isoprene-styrene triblock copolymer (0015 and 0029-0030) and at least one polyolefin based thermoplastic (0015). The composition is not disclosed as including a plasticizer (0078).
	Regarding claim 2, Oda discloses the polyolefin based thermoplastic including metallocene polypropylene or polyethylene, and copolymers of ethylene or propylene produced using a metallocene catalyst (0074).
	Regarding claim 3, Oda discloses the polyolefin based thermoplastic including polypropylene and copolymers of ethylene or propylene (0074).
	Regarding claim 4, Oda teaches the nonwoven fabric being bonded by means of water jet bonding (0084).
	Regarding claim 5, Oda teaches the nonwoven fabric including single-layered nonwoven fabrics (0084-0085).
	Regarding claims 7 and 13-14, Oda teaches a film thickness of 0.01 to 50 mm and preferably 0.05 to 0.5 mm (0081), anticipating the claimed thickness of 100 
	Regarding claim 9, Oda teaches a nonwoven fabric laminated to both surfaces of the middle film (0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oda.
	Regarding claim 6, Oda discloses the limitations of claim 5 as discussed above. Oda does not expressly teach the fibers of the nonwoven fabric being a uniform type of a blend of different types. However, it would have been obvious to a person of ordinary skill that in order to make a nonwoven fabric, the fabric will necessarily comprise either a uniform type of fiber or blend of different types of fiber as this is required to create the nonwoven for its required end use.
	Regarding claims 8 and 15, Oda discloses the limitations of claim 1 as discussed above. Oda does not expressly teach the SIS triblock copolymer having less than 10% of diblock components. However, Oda teaches reacting the block copolymer B with the coupling agent and any remaining diblock copolymer is reacted with an 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.	
Alternatively, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).  Thus given Oda teaches a method for optimizing the intended block copolymer compositions (see 0068-0071), a person of roidnary skill would have found it obiovus to achieve a SIS triblock copolymer containing less than 10% diblock components as claimed in claim 8 or less than 1% diblock components as claimed in claim 15.
Regarding claims 10 and 16, Oda does not expressly teach that when the composite material is cured and a bond between an adhesive tape and the nonwoven fabric of the outer layer has a shear strength of at least 10 time (or at least 12 times) that of the uncured composite material. However, Oda teahces that the prior art composition has excellent adhesive force (0013 and Tables 3). Moreover, Oda teaches a substatnially identical composition for the middle layer as well as method of extrusion to the nonwoven outer layer, thus a shear strength of at least 10 times (or at least 12 times) of a cured composite compared to that of an uncured compoiste material would be expected from the prior are compoiste film.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 11, Oda does not expressly teach an elastic capacity of more than 9 N/100mm. However, Oda teahces that the prior art composition high elastic modulus and small permanent elongation (0129 and Table 3). Moreover, Oda teaches a substatnially identical composition for the middle layer as well as method of extrusion to the nonwoven outer layer, thus an elastic capacity of more than 9 N/100mm would be epected from the prior art composite.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781